UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 8, 2013 LIQUIDMETAL TECHNOLOGIES, INC. ( Exact name of registrant as specified in its charter ) Delaware (State or other jurisdiction of incorporation) 001-31332 (Commission File Number) 33-0264467 (I.R.S. Employer Identification No.) 30452 Esperanza Rancho Santa Margarita, California 92688 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code: (949) 635-2100 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01.Entry into a Material Definitive Agreement. Common Stock Purchase Agreement On November 8, 2013 (the “ Closing Date ”), Liquidmetal Technologies, Inc. (the “ Company ”) entered into a Common Stock Purchase Agreement (the “ Purchase Agreement ”) with Kingsbrook Opportunities Master Fund LP, Tech Opportunities LLC, and Iroquois Master Fund Ltd. (each, an “ Investor ,” and collectively, the “ Investors ”). The Purchase Agreement provides that, upon the terms and subject to the conditions set forth therein, each of the Investors has committed to purchase such Investor’s pro rata portion of up to $20,000,000 (the “ Total Commitment ”) worth of the Company’s common stock, $0.001 par value (the “ Shares ”), over the 36-month term of the Purchase Agreement. In consideration for the Investors’ execution and delivery of the Purchase Agreement, on the Closing Date, the Company delivered irrevocable instructions to its transfer agent to issue to each Investor, not later than 4:00 p.m. (New York City time) on the second trading day immediately following the Closing Date, certificates representing such Investor’s pro rata portion of 2,666,667 shares of common stock (the “ Commitment Shares ”). From time to time over the term of the Purchase Agreement, commencing on the trading day immediately following the date on which the initial registration statement is declared effective by the Securities and Exchange Commission (the “ Commission ”), as further discussed below, the Company may, in its sole discretion, provide each of the Investors with draw down notices (each, a “ Draw Down Notice ”) to purchase a specified dollar amount of Shares (the “ Draw Down Amount ”) over a five (5) consecutive trading day period commencing on the trading day specified in the applicable Draw Down Notice (the “ Pricing Period ”), with each draw down subject to the limitations discussed below. The maximum amount of Shares requested to be purchased pursuant to any single Draw Down Notice cannot exceed a dollar amount equal to the lesser of (i) 300% of the average trading volume of the Company’s common stock during the ten (10) trading days immediately preceding the date the applicable Draw Down Notice is delivered (the “ Applicable Draw Down Exercise Date ”) multiplied by the lower of (A) the closing trade price of the Company’s common stock on the trading day immediately preceding the Applicable Draw Down Exercise Date and (B) the average of the closing trade prices of the Company’s common stock for the three (3) trading days immediately preceding the Applicable Draw Down Exercise Date (such lower price, the “ Reference Price ”), and (ii) a specified dollar amount set forth in the Purchase Agreement based on the Reference Price as of the Applicable Draw Down Exercise Date. Once presented with a Draw Down Notice, each of the Investors is required to purchase such Investor’s pro rata portion of the applicable Draw Down Amount on each trading day during the applicable Pricing Period on which the daily volume weighted average price for the Company’s common stock (the “
